—Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered January 13, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
*8The People’s argument on summation with respect to defendant’s possession of cash in certain denominations was relevant to the charge of possession with intent to sell (see, People v Alvino, 71 NY2d 233, 245; People v Santiago, 242 AD2d 462, lv denied 91 NY2d 897).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Friedman, JJ.